Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2019

                                      No. 04-19-00618-CV

                     Santiago RAMIREZ, Jr. and Ancient Sunlight, LTD.,
                                      Appellant

                                                v.

                               Sonia Garza RODRIGUEZ., et al,
                                           Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 10,520
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
         Appellee Dr. Sonia Rodriguez has filed a Motion to Lift the Automatic Stay of trial court
proceedings in this appeal from the denial of an Anti-SLAPP Motion to Dismiss. Appellants
filed a response in opposition to the motion, and appellee filed a reply. The motion is DENIED.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court